USCA1 Opinion

	




          March 18, 1996        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1485                                    UNITED STATES,                                 Plaintiff, Appellee,                                          v.                              JESUS A. MOSQUEA MOSQUEA,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ____________________            Gabriel Hernandez Rivera on brief for appellant.            ________________________            Guillermo  Gil,  United  States  Attorney,  and  Jose  A.  Quiles-            ______________                                   _________________        Espinosa, Senior Litigation Counsel, on brief for appellee.        ________                                 ____________________                                 ____________________                 Per Curiam.  After careful review of the parties' briefs                 __________            and the record, we find  no reason to reverse the   mandatory            minimum  sentence  imposed by  the  district  court under  21            U.S.C.   841(b)(1)(B).                 The district court found that defendant was not entitled            to relief from the mandatory minimum sentence because  he had            not truthfully provided all the information he had concerning            the offense.   See   18 U.S.C.    3553(f); U.S.S.G.    5C1.2.                           ___            That determination is supported by the applicable law and the            information presented at the sentencing hearing.                   For example, the  co-defendant's recorded  conversations            depicted  defendant as the supplier of the cocaine.  Based on            this and other evidence, the court permissibly could conclude            that defendant's role extended beyond  that of a mere courier            and that defendant's proffer,  claiming that his knowledge of            and role  in the offense was  limited to that of  a mule, was            not truthful.  "Where  there is more than one  plausible view            of the  circumstances, the  sentencing  court's choice  among            supportable  alternatives  cannot   be  clearly   erroneous."            United States v. Ruiz, 905 F.2d 499, 508 (1st Cir. 1990).            _____________    ____                 Similarly, the  district court was not  required to find            that  defendant  was  a  minor  participant  or  that  he was            entitled to a reduction under U.S.S.G.   3B1.2.  See U.S.S.G.                                                             ___               5G1.1(c)(2) ("sentence may be imposed  at any point within            the applicable guideline range, provided that the sentence is                                         -2-            not less that  the statutorily  required minimum  sentence");            United States  v.  Rodriguez, 938  F.2d  319, 320  (1st  Cir.            _____________      _________            1991).                 Affirmed.  Loc.R. 27.1.                 ________                                         -3-